Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 16, 2019

The Court of Appeals hereby passes the following order:

A19A0906. SAUNDERS v. THE STATE.

      We granted Antonio J. Saunders’ application for interlocutory review from the
trial court’s denial of his motion to suppress. After a careful consideration of the
applicable law and a thorough review of the complete record on appeal, we have
determined that the application was improvidently granted. Accordingly, this appeal
is DISMISSED as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/16/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.